DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the recitation “pair of height position setting member” appears to be a typographical error.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “height position setting members” are claimed as positioned on the “inner” or “outer” surface of the side frame.  Therefore, the “height position setting members” positioned on the “inner surface or an outer surface of the side frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 4, 5 and 6, the “height position setting members” are claimed as positioned on the “inner” or “outer” surface of the side frame.  However, the drawings do not show this arrangement.  The figures only show the “height position setting members (11)” on the bottom surface of the side frame.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 4757842 (Honegger et al.).
 	Regarding claim 1, ‘842 discloses: a frame structure of a loom comprising: a frame formed by connecting a pair of side frames (col. 1, line 5 - line 19, col. 2, line 30 - line 32; fig. 1, reference signs 9, 11), to each of which a beam support for supporting a warp beam is fixed, by a plurality of beam materials (fig. 1, reference signs 2, 20, 201, 202, 203), and one or more pair of height position setting members arranged between a loom installation surface and each of the side frames (col. 2, line 32, line 36 - line 37, line 39 - line 41, fig. 1, reference signs 12, 121, 122), wherein each of the height position setting members is fixed to the installation surface and the corresponding side frame (col. 2, line 41 - line 43, line 49 - line 51; fig. 1, reference signs 18, 19, 110, 111, 121, 122; although not explicitly indicated, it is understood that a loom, due to the high degree of vibration generated during operation, must be fixed to the installation surface), and the pair of height position setting member are provided as a support structure (fig. 1, reference signs 121, 122), configured such that a fixed position with respect to the corresponding side frame on at least one of a let-off side and a take-up side is an inner surface or an outer surface of the side frame (as shown in fig. 1, the height position setting members 121, 122 are fixed to the side frame 11 on a surface of the side frame that can be considered to be facing inward from the floor i.e. an inner surface; as the content of the description and the drawings deviates from the features of claim 1, the manner of fixation on the take-up side is not clear.).
	Regarding claim 2, ‘842 discloses: the support structure is the pair of height position setting members disposed on the let-off side (fig. 1, reference signs, 121, 122).
	Regarding claim 3, ‘842 discloses: the beam support is integrally formed in the support structure (beam support 20 is integrally attached to height setting members 121, 122, as they are attached together to form an integral device, therefore they are “integrally formed”).  
	Regarding claims 4-6, ‘842 discloses: a fixed position with respect to the corresponding side frame on at least one of a let-off side and a take-up side is an inner surface of the side frame (as shown in fig. 1, the height position setting members 121, 122 are fixed to the side frame 11 on a surface of the side frame that can be considered to be facing inward from the floor i.e. an inner surface; as the content of the description and the drawings deviates from the features of claim 1, the manner of fixation on the take-up side is not clear.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4757842 (Honegger et al.).
If not conceded as disclosed, ‘842 can be considered to not explicitly disclose “integral formation” per claim 3.
However, the MPEP 2144 is clear: In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Also this limitation is a product by process type limitation.  The MPEP is clear:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
Therefore it would have been obvious to one of ordinary skill in the art of weaving loom design and production prior to the filing date of the application to modify the piece-meal construction and attachment process disclosed by ‘842 to use a one-piece/integral construction process, instead, as a matter of obvious engineering design choice.
 	Regarding claims 5 and 6, ‘842 discloses: a fixed position with respect to the corresponding side frame on at least one of a let-off side and a take-up side is an inner surface of the side frame (as shown in fig. 1, the height position setting members 121, 122 are fixed to the side frame 11 on a surface of the side frame that can be considered to be facing inward from the floor i.e. an inner surface; as the content of the description and the drawings deviates from the features of claim 1, the manner of fixation on the take-up side is not clear.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various weaving looms/frames have been attached to establish the general state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732